Citation Nr: 0825279	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran, for purposes of adjudicating this claim only, 
had active service with the Philippine Scouts from July 1942 
to April 1947.  The veteran died in June 2000.  The appellant 
is the surviving spouse of the veteran, and is seeking 
entitlement to nonservice-connected death pension benefits.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 administrative denial by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  

On the appellant's March 2006 notice of disagreement and 
August 2006 Form 9 appeal to the Board, she specifically 
noted that she only wished to appeal her claim for 
entitlement to nonservice-connection pension benefits.  Hence 
this is the only issue before the Board.  See 38 C.F.R. § 
20.300 (2007).

In June 2006 the National Personnel Records Center (NPRC) 
noted that the veteran did not have official records to re-
establish Philippine Scout-Army of the United States status.  
However, the NPRC also noted in a May 2006 letter to the RO 
that the veteran was a member of the Army of the United 
States Philippine Scouts from July 1942 to April 1947.  An 
October 1990 letter from an adjudication officer to the 
veteran notified him that he forfeited all rights, claims, 
and benefits to which he might be otherwise entitled under 
the laws administered by VA because it was found that he 
deliberately presented false and fraudulent evidence.  This 
letter reflected a June 1961 decision by the Board of Waiver 
and Forfeitures.  A November 1953 administrative decision 
notes that the veteran's military status as a member of the 
Army of the United States, previously granted through alleged 
service with the 14th Infantry Regiment (PA), had been 
revoked.  A determination was made that any military service 
the veteran may have had was as a member of the Philippine 
Army, inducted into the service of the Armed Forces of the 
United States.  Therefore, because the NPRC seems to have 
found in May 2006 that the veteran had service with the 
Philippine Scouts, the Board accepts, for purposes of 
adjudicating this claim only, that the veteran had active 
service with the Philippine Scouts from July 1942 to April 
1947 and that the June 1961 decision by the Board of Waiver 
and Forfeitures and November 1953 administrative decision are 
not relevant or applicable.


FINDING OF FACT

The veteran's service in the Philippine Scouts does not 
qualify as requisite service to confer eligibility to the 
appellant for VA nonservice-connected death pension benefits.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Concerning the claim for nonservice-connected death pension 
benefits, there is no legal basis upon which these benefits 
may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).

Analysis

The appellant seeks entitlement to nonservice-connected death 
pension benefits. 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41 
(2007).  In other words, nonservice-connected death pension 
benefits are not available to the surviving spouse of one who 
served in the recognized guerrilla forces, the Philippine 
Army, or the Philippine Scouts.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

The service department verified that the veteran had service 
with the Philippine Scouts from July 1942 to April 1947.  The 
law specifically excludes such service for purposes of 
entitlement to nonservice-connected death pension benefits.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  

Consequently, there is no legal basis on which the 
appellant's claim can be based.  As the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 
430; 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.







ORDER

Entitlement to nonservice-connected death pension benefits 
are denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


